DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on March 14, 2022, has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 10 and 21-25, claim 10 recites that the metal particulates agglomerate in the composite fibers.  Applicants’ specification as originally filed does not appear to specifically teach that the metal particulates agglomerate.
Additionally, claim recites that the web has “non-slip properties” in dry conditions or conditions where moisture is present.  Applicants’ specification as originally filed does not appear to specifically teach that the web has non-slip properties as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10 and 21-25, claims 10, 23 and 24 recite that the friction co-efficient is increased by at least +1.8%, +20% and +50% relative to the value for a polyurethane without the metal particulates.  The claim recites the value for a polyurethane without the metal particulates.  However, the claim is directed to fibers comprising polyurethane.  It is unclear if the claim is referencing polyurethane generally with and without the metal particulates, or if the claim is referencing the polyurethane comprising fibers.  Note that if Applicants intended the former, the claim does not set forth any structural properties associated with the polyurethane, and therefore it is unclear how a difference in friction co-efficient is referenced.
Additionally, claim 10 recites that the web has “non-slip properties” in dry conditions or conditions where moisture is present.  It is unclear what the scope of “non-slip” properties necessarily entail, and whether the web has non-slip properties based on the fibres only, or if the web has non-slip properties independent of or in addition to the claimed composite fibers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,897,673 to Nishida in view of US Pub. No. 2002/0102893 to Petrea and US Pub. No. 2010/0248575 to Malz.
Regarding claims 10 and 21-25, Nishida teaches fine metallic particles-containing fibres with various fine metallic particles therein, which have fiber properties to such degree that they can be processed and worked, and which can exhibit various functions of the metallic particles, such as antibacterial, deodorizing, and surface improving properties (Nishida, Abstract, column 1 lines 8-23).  Nishida teaches that the basic skeleton of the polymer which is to be the matrix for use includes polyurethane elastomers (Id., column 5 lines 12-34).  Nishida teaches that the fine particles of metals includes one or more metals selected from the group including Cu, Fe, Zn, Ag, Ti, Al, and Au (Id., column 6 lines 15-35), suitably having particles sizes of sub-micron order of 1.0 µ or smaller, or desirably 10 µm or smaller (Id., column 6 lines 36-49).  Nishida teaches that the shape of the fine particles of metal includes spherical, acicular, polyhedral and multiacicular shapes (Id., column 6 lines 50-65).  Such shapes would appear to be within the scope of agglomerated particles. Nishida suggests a particle content of 6.5% (see Id., Examples 1, Tables 1-3).  Nishida teaches that the fibers can be processed and worked into various types of products, such as non-woven and woven fabrics, clothing such as underwear and socks, bedding, interior goods, sanitary goods, and gloves (Id., column 22 line 27 to column 23 line 6).  
Nishida teaches that the fibers have surface improving properties.  Nishida does not appear to teach the structure of the fiber surface.  However, Petrea teaches anti-tack polyurethane elastomer yarns containing antimicrobial agents including silver-based antimicrobial formulations, wherein the yarns exhibit excellent antimicrobial qualities as well as surprisingly good anti-tack/frictional characteristics (Petrea, Abstract).  Petrea teaches that it is believed that the anti-tack benefits are the result of antimicrobial particles present on the surface of the target spandex yarns, as such particles appear to extend outward from the yarn surface a distance sufficient to prevent repeated and continuous contact between polyurethane components of two separate yarns (Id., paragraph 0018).  Petrea teaches that silver-based metals are added in an amount of from about 0.01 to 10% by total weight of the fibers (Id., paragraph 0012).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fibers of Nishida, wherein the fibers comprise polyurethane fibers and the metallic particles extend outward from the yarn surface, as taught by Petrea, motivated by the desire of forming a conventional fiber having surface improving properties such as anti-tack and frictional characteristics in addition to excellent antimicrobial qualities.
Nishida teaches that the fibers can be processed and worked into various types of products, such as non-woven and woven fabrics, clothing such as underwear and socks, bedding, interior goods, sanitary goods, and gloves.  Nishida does not appear to teach the claimed fiber diameter. However, Malz teaches a thermoplastic polyurethane comprising an inorganic additive, wherein at least 70% of the particles of the additive have a maximum particle diameter smaller than 75% of the fiber diameter of the thermoplastic polyurethane (Malz, Abstract).  Malz teaches that at least 90% of the particles have a maximum diameter below 15 µm (Id., paragraph 0012), wherein the weight fraction of the inorganic additive may be preferably between 0.1% and 5% by weight, based on the weight of thermoplastic polyurethane including the inorganic additive (Id., paragraph 0013).  Malz teaches that diameters of the individual fibers are in the range from 50 µm to 0.1 µm, preferably in the range from 10 µm to 0.5 µm (Id., paragraph 0042).  Malz teaches that the nonwoven may comprise a variety of uses, including hygiene products, laminates, textiles, and as antislip protector for tablecloths, slip protector for socks, and the like (Id., paragraphs 0094-0096).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fibers of Nishida, wherein the fibers comprise polyurethane fibers having a diameter, such as within the claimed range, as taught by Malz, motivated by the desire of forming a conventional fiber having properties known in the art as being predictably suitable for fibers comprising particles, for uses, including hygiene products, laminates and textiles.
The prior art combination does not appear to teach that the range of diameters allow the fibers to interact with the range of groove sizes found in the skin, and that the metal particulates can settle into grooves of the skin.  However, the prior art combination does recite use of the web with skin, such as for use in underwear and socks, wherein the particles provide surface-improving properties, such that the particles extend outward from the yarn surface.  Since the prior art combination teaches a substantially similar structure as claimed, the invention of the prior art combination would appear to be capable of behaving as claimed, when interacting with skin as claimed.
The prior art combination does not appear to teach that the friction co-efficient is increased as claimed, and that the web has non-slip properties as claimed.  However, the prior art combination does recite that the particles provide surface-improving properties including frictional properties, wherein the particles extend outward from the yarn surface.  Additionally, it is reasonable for one of ordinary skill to expect that the metal particles modify the friction coefficient of the fiber as claimed, including increasing the coefficient by at least 50% relative to the value of the polyurethane without particulate as claimed.  Support for the presumption is based on the prior art combination teaching a substantially similar structure and composition as claimed.  Additionally, the prior art combination teaches that the particles extend outward from the yarn surface providing frictional properties.  Therefore, the claimed properties, including the non-slip property of the web, appear to naturally flow from the fibers of the prior art combination.  Products of identical structure cannot have mutually exclusive properties. The burden is on Applicants to prove otherwise.
Regarding claim 21, the prior art combination does not appear to teach obtaining a web by electrospinning or melt blowing.  However, the prior art combination teaches a substantially similar fiber structure and composition as claimed. Therefore, the fiber of the prior art combination appears to meet the limitations of the claim.
Alternatively, the claim is interpreted as a product by process limitation. Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Alternatively, Petrea establishes melt extruding the thermoplastic polyurethane and antimicrobial additive into fibers (Petrea, paragraph 0024).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fibers of the prior art combination, wherein the fibers are melt extruded, as taught by Petrea, motivated by the desire of forming a conventional fiber using a process known in the art as being suitable for forming such fibers.

Response to Arguments
Applicant’s arguments have been considered but are moot based on the new ground of rejection.  Additionally, Applicants’ Declaration of March 14, 2022, is noted and entered.  However, the Declaration is directed to the rejection based on Jeong, Foss and Malz.  Although Malz is cited in the rejection, the Declaration only appears to conclude that it would not be expected to result in increasing the friction coefficient because there would be many combinations that would not allow for the particulates to settle into the grooves of the skin and provide a micro-scale or sub-micro scale contact.  However, the statements in the Declaration are conclusory without evidence to support the conclusions.  Additionally, although Malz is relied on to teach the claimed fiber diameter, note that the range disclosed by Malz substantially overlaps with the claimed range.  Additionally, note that Applicants’ specification at paragraph 0009 establishes that a mean particle size of Applicants’ invention is in the range of 50 nm – 50 µm, and Applicants’ specification at paragraph 0011 establishes that the fiber diameter of Applicants’ invention is in the range of 0.05-20µm.  Therefore, it is unclear how only the claimed fiber and particulate ranges result in increasing the friction coefficient as claimed, when the ranges disclosed in Applicants’ specification establishes that a broader range would similarly accomplish the purpose as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786